DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment field 4/26/2022. 
 	Claims 78-80, 86 and 128-130 are pending in this application.  
The instant application claims priority to U.S. application 15/251,894 filed 8/30/2016, now abandoned,  which claims priority to U.S. application 14/174,475 filed 8/30/2016 now U.S. Patent 9,458,471, which claims priority to U.S. application 12/312,197 filed 6/22/2010 now U.S. patent 8,685,720 which is a 371 filing of PCT/US2007/023227 filed 11/1/2007 which claim priority to provisional application 60/905,483 filed 3/7/2007 and provisional application 60/856,531 filed 11/3/2006. 
A new search of the art revealed art that should have been applied to the previous claims and therefore the action is not final. 

Response to Amendment
Applicants’ amendment is sufficient to overcome a portion of the objections as well as the rejections under 35 USC 101 and 35 USC 102. 
The terminal disclaimer filed on 5/12/06 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,685,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The amendment is sufficient to overcome the rejection under obviousness double patenting based upon U.S. Patent 9,458,471.

Claim Objections
Claims 82, 129, 133 and 134 are objected to because of the following informalities: claim 78, line 19 the space between Sox and 17 should be removed. As well, the last 3 lines “and wherein said first cell regulator protein and said second cell fate regulator protein are different” is not necessary as it is inherent in the claim language. In both claims 128 and 129, the term “cell is” seems more accurate instead of  “cell comprising” as comprising is open and suggest other cells can be included. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 78-80, 86 and 128-130 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al (Genes and Dev, 2002, pages 784-789) as evidenced by Denker et al (J Med Ethics 2006;32:665–671) and Rosenwaks et al (Abstract O-87, FERTILITY & STERILITY, 2001) in view of Miyazaki et al (Diabetes, 2004, pages 1030-1037)and Gu et al (Development, 2002, pages 2447-2457). This is a new rejection necessitated by applicants’ amendment. 
As amended, claim 78 is drawn to two nucleic acid sequences, the first encodes GATA4 and the second one of Pdx1, Ngn3 or Sox17. The second construct also comprises an endoderm specific promoter. 
This combination of vectors would have been obvious in light of the art. Fujikara et al teach forced expression of Gata-4 in stem cells directs differentiation to extra embryonic endodermal cells (abstract). These cells are part of embryoid bodies. Miyazaki et al teach that developing insulin producing cells are developed by forced expression of pdx1 in embryoid cells (see abstract). This is also disclosed by Gu et al wherein this method is enhanced by using endoderm specific promotes. Specifically, Gu et al teaches that pdx1 and ngn3 linked to their endogenous promoters and therefore are endoderm specific induce differentiation to -cells (figure 1 and page 2449 and 2452).
 Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use both vectors in the EB of Fujikara et al in order to create the pancreatic cells as taught by Miyazaki et al and Gu et al. In doing so the composition of claim 78 would result. As set forth above, Fujikara et al teach introduction of GAT4 encoding sequences into ES cells thus developing EB which as taught by Gu and Miyazaki et al lead to development of beta cells. One would have included both vectors as the art predictable establishes that this would without drugs lead to development of beta cells. 
Regarding claim 79, using both ngn3 and pdx1 leads to highly specialized cells, each with their own structure. The Gata-4 method involves introducing the vector into stem cells and leads to expression of AFP and Hnf3b (see e.g. page 785, col 2). As evidenced by Rosenwaks, the markers of an embryonic cell are inherently as listed in claim 128. Embryoid bodies comprise epiblast stem cells (as evidenced by Denker et al). Miyaski et al teach that the pdx1 gene is linked to rtTA. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633